                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

MARY DOE AND NANCY ROE,                       )
    Plaintiffs,                               )
                                              )
               v.                             )       CAUSE NO.: 4:18-CV-89-JEM
                                              )
PURDUE UNIVERSITY, et al.,                    )
    Defendants.                               )

                                    OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Motion to Proceed Using Pseudonyms [DE 22],

filed March 14, 2019. Plaintiffs seek to proceed in this action using pseudonyms, arguing that

disclosure of their identities would invade their privacy and potentially subject them to harassment.

Defendants responded on March 25, 2019, indicating that they objected to Plaintiff Mary Doe

proceeding pseudonymously, but did not object as to Plaintiff Nancy Roe. Plaintiffs replied on April

1, 2019.

I.     Background

       Plaintiffs, who were female students at Purdue University, allege that they were assaulted

in unrelated incidents by male students at Purdue. Plaintiff Doe alleges that she was physically

assaulted by a former sexual partner. According to a declaration by Doe attached to the instant

Motion, the alleged assailant provided Purdue with “a series of sexually explicit text messages” that

Doe sent to him. The Complaint alleges that Purdue found that Doe “fabricated the account of the

assault,” and expelled her. Plaintiff Roe alleges that she was sexually assaulted in her dorm room

while intoxicated, and that the male student made audio recordings of the incident. According to the

Complaint, Purdue investigated and found that Roe had “reported the assault maliciously,” and

expelled her. After both Plaintiffs appealed, the expulsions were converted to two-year suspensions.
        Plaintiffs allege that Purdue erred in the process and findings of each investigation, and seek

reinstatement to Purdue and removal of the discipline from their records, among other relief. They

seek to proceed pseudonymously because of the sensitive nature of the facts underlying their claims

and the risk of harassment from the alleged assailants and others. Defendants do not object to Roe

proceeding by pseudonym, but do object to Doe using a pseudonym in this case, because Doe does

not allege sexual assault.

II.     Analysis

        Federal Rule of Civil Procedure 17 requires that civil actions be prosecuted in the name of

the real party in interest. See Fed. R. Civ. P. 17. The Seventh Circuit Court of Appeals has explained

that “[t]he use of fictitious names is disfavored, and the judge has an independent duty to determine

whether exceptional circumstances justify such a departure from the normal method of proceeding

in federal courts.” Doe v. Blue Cross and Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir.

1997); see also Doe v. City of Chicago, 360 F.3d 667, 669 (7th Cir. 2004) (“The presumption that

parties’ identities are public information . . . can be rebutted by showing that the harm to the

[movant] . . . exceeds the likely harm from concealment.”). Although there is no single test to define

those circumstances, district courts in the Seventh Circuit have considered the following non-

exclusive list of factors:

        (1) whether the plaintiff is challenging governmental activity; (2) whether the
        plaintiff would be required to disclose information of the utmost intimacy; (3)
        whether the plaintiff would be compelled to admit his or her intention to engage in
        illegal conduct, thereby risking criminal prosecution; (4) whether the plaintiff would
        risk suffering injury if identified; and (5) whether the party defending against a suit
        brought under a pseudonym would be prejudiced.

Doe v. Purdue Univ., 321 F.R.D. 339, 341 (N.D. Ind. 2017) (citing Doe v. Indiana Black Expo, Inc.,

923 F.Supp. 137, 140 (S.D. Ind. 1996)); see also Doe v. Trustees of Indiana Univ., No.


                                                  2
1:12-CV-1593-JMS-DKL, 2013 WL 3353944, at *3 (S.D. Ind. July 3, 2013); Noe v. Carlos, No.

2:08 CV 227, 2008 WL 5070463, at *2-3 (N.D. Ind. Nov. 26, 2008) (considering the same factors).

The Court should also consider whether a less restrictive alternative could protect the parties’

legitimate interests. Doe v. Purdue Univ., 321 F.R.D. at 341 (citing Indiana Black Expo, Inc., 923

F.Supp. at 140). Factors 1, 2, 4 and 5 are relevant to this case, and the Court considers each in turn.

       The first factor weighs in favor of Plaintiffs; Defendants do not dispute that Plaintiffs are

challenging    governmental     activity.   See   Does    v.   City   of   Indianapolis,    Ind.,   No.

1:06-CV-865-RLY-WTL, 2006 WL 2289187, at *2 (S.D. Ind. Aug. 7, 2006) (reasoning that when

suing the government, a plaintiff “presumably represents a minority interest . . . and there is arguably

a public interest in a vindication of his rights. In addition, the government is viewed as having a less

significant interest in protecting its reputation from damaging allegations than the ordinary

individual defendant.”) (quoting EW v. New York Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003)).

       The second factor is whether the plaintiff would be required to disclose “information of the

utmost intimacy.” Plaintiff Doe states that evidence and testimony in the litigation would reveal

“intimate sexually explicit texts” that Doe sent to the alleged assailant and other details of their

sexual relationship. Defendants state that because no sexual assault is alleged, Doe’s situation is

analogous to a battery lawsuit between domestic partners. Defendants argue that Doe would simply

be revealing the intimate details of a sexual relationship, which is not sufficiently “exceptional” to

entitle Doe to proceed with a pseudonym.

       The Seventh Circuit Court of Appeals has frequently stated that the mere revelation of a

plaintiff’s sexual history does not justify anonymity unless the plaintiff is particularly vulnerable to

the lack of privacy in some way. See, e.g., Univ. of Notre Dame v. Sebelius, 743 F.3d 547, 558 (7th

Cir. 2014) (stating that intervening plaintiffs’ use of pseudonyms was justified in part “because of

                                                   3
the privacy interest involved in contraceptive use”); Doe v. Chicago, 360 F.3d at 669 (“[S]exual

harassment cases are not brought anonymously even when the facts are gamier than they are here.

The plaintiff is not a minor, a rape or torture victim, a closeted homosexual, [or a likely target of

retaliation].”); Doe v. Blue Cross, 112 F.3d at 872 (“[F]ictitious names are allowed when necessary

to protect the privacy of children, rape victims, and other particularly vulnerable parties.”).

        Plaintiffs claim that Doe is particularly vulnerable in part because she was “just eighteen at

the time of the battery,” and risks stigmatization and harassment at Purdue. Anonymity has been

granted in cases where plaintiffs are challenging universities regarding discipline for sexual assault.

See, e.g., Doe v. Purdue, 321 F.R.D. at 342 (listing cases). In Doe v. Purdue, a plaintiff sought

anonymity when he alleged Purdue suspended him after he was wrongly accused of sexual

misconduct. Id. at 340. He was permitted to proceed under a pseudonym because the case involved

“information regarding [the] sexual relationship, [the accuser’s] allegations of sexual misconduct,

and the details of the University’s findings.” Id. at 342. The type of information revealed here would

be similar as that in Doe v. Purdue, although Defendants argue this case is different because this Doe

does not allege sexual assault. The case will clearly reveal private and intimate information about

Doe, but because it is not clear that her allegation places her within one of the categories recognized

by the Seventh Circuit as justifying a pseudonym, the Court finds that the second factor does not

substantially weigh in Doe’s or Defendants’ favor. Because Plaintiff Roe alleges sexual assault in

graphic terms “of the utmost intimacy,” including the existence of a recording of the incident, this

factor strongly favors permitting Roe to proceed with a pseudonym.

        The fourth factor is whether the plaintiff would risk suffering injury if identified. Doe

essentially alleges two risks of injury – retaliation from her alleged assailant, and stigmatization and

harassment from the public. Defendants point out that the alleged assailant will likely be a witness

                                                   4
in Doe’s case, so he will likely be aware of Doe’s suit if he is not already. Although Doe’s

allegations would suggest a risk of retaliation by the alleged assailant, she does not demonstrate how

the alleged risk would be limited by her use of a pseudonym in this case.

       Doe argues that she will risk harassment and stigmatization from the Purdue community, or

the public at large, from disclosure of her name. The issues in this case are sensitive, and the case

has already drawn media attention and public comment, including at least one media report

apparently misstating that Doe had in fact alleged sexual assault. See WTHR.COM, Suit: Purdue

retaliated against students who made sexual assault claims, (November 16, 2018),

https://www.wthr.com/article/suit-purdue-retaliated-against-female-students-who-made-sexual-a

ssault-claims. There is a documented risk of retribution to individuals who allege sexual assault, and

it is not hard to imagine that the same risks might extend to a woman who alleges a physical assault

by a former sexual partner, particularly when the University concluded that the allegation was false.

See, e.g., Azmina Dhrodia, Unsocial Media: The Real Toll of Online Abuse against Women,

Amnesty          International              Insights         (November              20,     2017),

https://medium.com/amnesty-insights/unsocial-media-the-real-toll-of-online-abuse-against-wom

en-37134ddab3f4 (demonstrating the frequency of “doxxing” and harassment of women over the

Internet); Terrence McCoy, Meet the divisive blogger who says he outed Rolling Stone’s ‘Jackie’,

W a s h i n g t o n              P o s t        ( D e c e m b e r             9 ,       2 0 1 4 ) ,

https://www.washingtonpost.com/news/morning-mix/wp/2014/12/09/the-blogger-who-wants-to-

take-down-rolling-stone-jackie-and-the-university-of-virginia-president (discussing online threats

to “reveal[] everything” about accuser’s past). Once her name is released, it is unlikely that less

restrictive alternatives, such as a protective order or sealing of particular filings, would discourage

the public from harassment or retribution. The same risks would extend to Plaintiff Roe.

                                                  5
Accordingly, the Court finds that this fourth factor supports Plaintiffs’ use of pseudonyms.

       The fifth factor is whether Defendants would be prejudiced by the use of the pseudonyms.

Defendants point out the inequity of Plaintiffs proceeding pseudonymously while Defendants suffer

harm to their reputations with no option to remain anonymous. That kind of prejudice is present in

any case where a plaintiff is anonymous and a defendant is not. Defendants have not argued that

there will be more harm to their reputations if Plaintiffs remain unidentified, nor that they would be

prejudiced in their defense of the case. Therefore, this factor favors Plaintiffs.

       Given that the factors of challenging governmental activity, risk of injury to Plaintiffs, and

lack of prejudice to Defendants all support the use of pseudonyms, the Court concludes that this case

is an “exceptional circumstance” in which the harm from exposing Plaintiffs’ identities would

exceed the harm from concealing them. Doe v. Blue Cross, 112 F.3d at 872. Therefore, Plaintiffs are

permitted to use pseudonyms.

III.   Conclusion

       Having considered the motion, and concluding that the circumstances in this case warrant

an exception to the general rule that the parties identities’ are public information, the Court hereby

GRANTS Plaintiffs’ Motion to Proceed Using Pseudonyms [DE 22].

       In its March 25, 2019 Opinion and Order, the Court denied Defendants’ request to sever the

claims of Plaintiffs Doe and Roe, with leave to re-file after the instant Motion was resolved and the

parties conferred regarding the details of joint discovery, including a proposed protective order. The

Court ORDERS that any renewed motion to sever the claims should be filed by May 31, 2019.

       SO ORDERED this 18th day of April, 2019.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

                                                  6
cc: All counsel of record




                            7
